 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH LEONARD,                                    No. 2:19-cv-0230 TLN DB P
12                         Petitioner,
13              v.                                       ORDER
14    HUNTER ANGLEA,
15                         Respondent.
16

17             Petitioner has requested the appointment of counsel. (ECF No. 22). In the motion,

18   petitioner also asks that the court conduct an evidentiary hearing and that it both prepare and

19   present his claims to this court on his behalf. (See generally id.). In support of this motion,

20   petitioner states in part that he suffers from post-traumatic stress disorder and that he is a

21   “greenhorn at law” and as a result, he is unable to adequately present his claims in this court.

22   (See ECF No. 22 at 1). For the reasons stated below, the court will deny this motion.

23             On August 2, 2019, the court stayed this action at petitioner’s request. (See ECF Nos. 13,

24   21). As a result, neither motions nor rulings on them may be entertained in this case until

25   petitioner informs the court that he has exhausted his state remedies and the stay in this action is

26   lifted.

27             Furthermore, with respect to petitioner’s request for the appointment of counsel, the

28   United States Supreme Court has ruled that district courts lack authority to require counsel to
                                                         1
 1   represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296,

 2   298 (1989). In certain exceptional circumstances, the court may request the voluntary assistance

 3   of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

 4   1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). Circumstances common

 5   to most prisoners, such as lack of legal education and limited law library access, do not establish

 6   exceptional circumstances that would warrant a request for voluntary assistance of counsel. Thus,

 7   even if this matter were not stayed, petitioner’s request for the appointment of counsel would be

 8   denied because the required exceptional circumstances are not present.

 9           Accordingly, IT IS HEREBY ORDERED that petitioner’s request for the appointment of

10   counsel is denied.

11   Dated: September 12, 2019

12

13

14

15
     DLB:13
16   DB/ORDERS/ORDERS.PRISONER.HABEAS/leon0230.110

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
